Citation Nr: 0703058	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the right knee.  

2.  Entitlement to an initial rating higher than 10 percent 
for instability of the right knee.  

3.  Entitlement to an initial rating higher than 10 percent 
assigned for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from November 2002 
to June 2003. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, granting 
service connection and assigning initial ratings of 10 
percent for arthritis of each knee as well as for instability 
of the right knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative arthritis in each knee 
manifest by painful motion and swelling.  She maintains full 
extension and flexion to 125 degrees bilaterally, but has had 
periods when flexion was limited to 94 degrees in the right 
knee and to 100 degrees in the left knee.

3.  The veteran has additional disability of slight 
impairment due to instability in the right knee.

4.  The veteran does not have instability in the left knee.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for right 
knee arthritis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5003, 5260 (2006).

2.  Criteria for a rating higher than 10 percent for right 
knee instability are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5257 (2006).

3.  Criteria for a rating higher than 10 percent for left 
knee arthritis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5003, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in April 2006.  This notice included 
information regarding the downstream issues of entitlement to 
initial ratings.  Thus, the Board finds that VA met its duty 
to notify the veteran of her rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, she 
advised VA in January 2006 that she had no additional 
evidence to substantiate her claims.  

The Board acknowledges that, in November 2005, the veteran 
requested that she be re-evaluated for an increase in knee 
pain as well as low back pain and foot problems.  Her 
representative requested in January 2007 that another 
examination be scheduled if the benefits sought are not 
granted.  The record reflects that the veteran was afforded 
VA examinations in October 2003 and January 2005 and has not 
indicated that she has required any medical attention for her 
knees since that time.  The November 2005 request appears to 
be no more than a reiteration of previous statements of 
increased severity upon which the veteran's request for 
higher ratings is based. The request for additional 
examination is not supported by any other statement than the 
belief that the veteran's condition will continue to 
deteriorate over time and should be re-evaluated.  The Board 
finds the evidence of record sufficient upon which to render 
a decision and points out that the veteran may submit 
additional claims when her knee disabilities further 
deteriorate.  A remand at this time would be inappropriate as 
the claims file contains sufficient information regarding the 
current status of the veteran's knee disorders; a remand for 
a more current examination based on reiterated pain 
complaints, unsupported by objective findings, is unnecessary 
and would constitute an unreasonable delay and expenditure of 
scarce VA resources.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (VA's statutory duty to assist is not a license for a 
"fishing expedition").

As such, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  The merits of the claims will now be addressed.

The veteran requests higher initial ratings for her knee 
disabilities because she experiences pain on a daily basis as 
well as swelling in the right knee approximately eighty-five 
percent of the time.  Her representative made the very 
interesting and novel argument in its January 2007 Informal 
Hearing Presentation that the veteran was entitled to a 10 
percent rating for the existence of arthritis plus a separate 
rating for the actual manifestations of that disability which 
are painful motion and swelling.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  See 38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  See 38 C.F.R. § 4.45.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain and fatigue have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The veteran's knee disabilities have been evaluated using 
criteria found at 38 C.F.R. Section 4.71a, Diagnostic Codes 
5003, 5260, and 5257.  Specifically, 10 percent ratings have 
been assigned under Diagnostic Code 5003 because there is x-
ray evidence of arthritis in each knee and the veteran 
maintains a compensable level of motion in each knee.  An 
additional 10 percent rating is assigned for instability in 
the right knee under Diagnostic Code 5257 because there are 
only clinical findings of slight impairment due to the 
instability.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5260 allows for the assignment of a 10 
percent rating when there is objective evidence of flexion 
limited to 45 degrees.  Diagnostic Code 5261 allows for the 
assignment of a 10 percent rating when there is objective 
evidence of extension limited to 10 degrees.

Diagnostic Code 5257 allows for the assignment of ratings 
based on knee impairment with evidence of recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent evaluation is assigned when the impairment due to 
subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability. 

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under Diagnostic Code 5003 
when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  


The evidence shows that x-rays of the knees in January 2003 
were normal, without evidence of inflammatory process.  A 
bone scan of the right knee in January 2003 showed only 
minimal increased activity consistent with mild stress 
injury.  Upon treatment later in January 2003, the veteran 
complained of continued right knee pain and the examiner 
found pitting edema.  The veteran maintained a full active 
range of motion of the knee, normal gait, intact sensation 
and normal reflexes.   

A bone scan of both knees taken in March 2003 showed diffuse 
uptake consistent with arthritis.  X-rays of the knees in 
October 2003 showed mild bilateral osteoarthropathy.  

Upon VA examination in October 2003, the veteran complained 
of constant pain in her knees, though she admitted the pain 
was not incapacitating and that she took Vioxx for pain.  The 
veteran related that bending her knees and climbing stairs 
both produced pain, though she reported that she was able to 
perform regular activities including climbing stairs, taking 
out trash, walking, gardening, and pushing a lawn mower.  The 
examiner noted that the veteran was a student.  Range of 
motion tests showed full extension in both knees with right 
knee flexion to 94 degrees right and left knee flexion to 100 
degrees; pain was produced at that end-point of motion in 
each knee.  The knees were normal in appearance and the 
veteran's feet showed no signs of abnormal weight bearing; 
her gait was normal without assistive device.  The examiner 
commented that range of motion of both the right and left 
knees was additionally limited by pain, but was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  Tests did not indicate additional 
disability in the knees, though there was crepitus in each 
knee.  The examiner assessed degenerative joint disease in 
both knees with resulting minor effect on both the veteran's 
occupation as a student and on her daily activities.  

Upon a further VA examination in January 2005, the veteran 
complained of pain and swelling of the right knee, unimproved 
by taking Naproxen, physiotherapy, and ice treatments.  She 
reported that her right knee pain was four out of ten in 
severity on a scale of one to ten with ten being the most 
severe pain, increasing to nine out of ten with activity.  
She also related that she experienced right knee pain with 
standing for ten minutes, getting up out of a chair or 
sitting in a chair, with ascending or descending stairs, by 
driving for extended periods, and by lifting more than twenty 
pounds.  She denied that the right knee gave way, but 
acknowledged a sense of instability with swelling.  Regarding 
the left knee, she complained of pain at four out of ten in 
severity, increasing to six out of ten with activity; the 
left knee was reported to have no swelling and giving way.  
The veteran reported exercising on a treadmill for twenty to 
thirty minutes twice per week, and using an elliptical 
machine and a stair-stepping machine for twenty minutes twice 
a week.  She reported current employment as an airport 
dispatcher, and did not report lost work due to her knees.  

Upon examination in January 2005, the veteran had range of 
motion of the right knee from -5 to 125 degrees, and of the 
left knee from 0 to 125 degrees.  The examiner found no 
weakness, fatigue, or incoordination in the knees.  The right 
knee demonstrated slight crepitus with flexion, slight laxity 
with lateral compression, and tenderness medially, laterally, 
and superiorly.  The examiner identified slight instability 
in the right knee.  The left knee demonstrated medial and 
lateral tenderness, but no crepitus or laxity.  The examiner 
found minimal right knee disability with chronic sprain and 
minimal patellar spurring.  The examiner assessed only 
degenerative changes in the left knee.

The veteran advised VA that she did not participate in 
treatment for her knee disabilities on a regular basis.  She 
takes medication for pain and exercises as much as possible 
to stay active.  Her daily activities are not limited, but 
she rests her knees periodically when performing strenuous 
exercise and raises her chair when at work sitting for eight-
hour shifts.

Given the evidence as outlined above, the Board finds that 
the 10 percent ratings assigned under Diagnostic Code 5003 
are appropriate for the entire rating period for each knee as 
there is x-ray evidence of arthritis and the veteran's 
complaints of pain and swelling are related to that 
disability but do not produce a compensable level of limited 
motion.  Specifically, the veteran maintains full extension 
in both knees and flexion to 125 degrees although she has had 
periods of flexion limited to 94 degrees in the right knee 
and to 100 degrees in the left knee.  

The evidence does not remotely suggest that the veteran's 
flexion would be limited to less than 45 degrees, which is 
the threshold for a compensable rating for limited flexion, 
as a result of painful motion related to her arthritis.  The 
evidence shows that the veteran continues to engage in 
strenuous weight-bearing activity including exercise on a 
treadmill and stair-climbing machine notwithstanding her 
complaints.  While the medical examiners acknowledged the 
presence of arthritis-associated pain in the knees and 
increased pain with activity, they also concluded, based on 
the veteran's self-report of activities as well as their own 
findings, that more than mild or minimal impairment was 
simply not present.  Accordingly, the preponderance of the 
evidence is against assignment of the next higher, 20 
percent, evaluation.  Thus, a higher rating under Diagnostic 
Code 5260 for painful and limited flexion is not available 
for assignment for either knee.  Neither knee is noted to be 
limited in extension so a higher rating under Diagnostic Code 
5261 is also not available for assignment. 

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04.  In this case, however, 
in the absence of disability associated with extension of 
either knee, an additional evaluation as equivalent to 
limitation of extension in each knee would amount to 
impermissible pyramiding or assigning multiple ratings for 
the same disability or impairment.

As for a separate rating for instability under Diagnostic 
Code 5257, the Board finds that the veteran has slight 
impairment of the right knee due to lateral instability as 
found on recent examination.  She does not, however, show 
evidence of lateral instability in the left knee.  It is 
important to point out that the veteran does not complain of 
instability in either knee.  Thus, the Board finds that the 
10 percent rating assigned for instability in the right knee 
is appropriate and a higher rating is not warranted because 
there is no evidence of moderate disability due to right knee 
instability.  A separate rating for the left knee is not for 
assignment because there is no evidence of additional 
disability due to instability.

The record shows findings of slight laxity and instability of 
the right knee without the veteran voicing complaints of 
effects of instability in the joint, such as giving way, loss 
of balance, reduced control, or other findings which may be 
associated with instability.  Rather, her complaints have 
consistently focused on pain and pain on use in both knees 
and swelling in the right knee.  In Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996), the Court held that subluxation of the 
knee under Diagnostic Code 5257 is not predicated on loss of 
range of motion and, as such, 38 C.F.R. Sections 4.40 and 
4.45 and associated DeLuca considerations do not apply.  
Thus, the Board cannot assign higher ratings under Diagnostic 
Code 5257 for the veteran's complaints of pain and swelling 
even if were not deemed to be pyramiding with the ratings 
assigned under Diagnostic Code 5003.

As for the argument that the veteran should be assigned 
separate ratings for the diagnosis of arthritis and the 
manifestations thereof, the Board finds no merit.  Simply 
being diagnosed as having arthritis does not entitle one to a 
rating under Diagnostic Code 5003.  There must also be 
evidence of actual disability for the basic compensation 
statutes to be satisfied.  Pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Conversely, a diagnosis without 
manifestations is not a disability.  The veteran's painful 
motion is what allows for the assignment of a rating for the 
x-ray evidence of arthritis.  And, absent a compensable level 
of limited motion under the appropriate diagnostic codes, a 
10 percent rating is the highest rating for assignment for 
each knee joint for painful motion and swelling associated 
with arthritis.

The Board certainly appreciates the veteran's assertions that 
her knee disabilities effect her on a daily basis, but the 
evidence remains that she does not have motion limited to 
such an extent as to warrant assignment of higher ratings nor 
does she have recurrent giving way of either knee.  She works 
on a full-time basis, continues to exercise vigorously and 
does not require regular treatment other than the use of 
medication.  Her statements that she believes her 
disabilities are more severe than rated, standing on their 
own, are simply insufficient to establish a higher level of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Therefore, higher ratings are denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that she is totally unemployable 
and has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  The veteran 
has not required frequent periods of hospitalization for her 
knee disabilities and her treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by daily knee pain and swelling in the 
right knee has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations currently assigned adequately reflect 
the clinically established impairments experienced by the 
veteran and higher ratings may not be assigned on an extra-
schedular basis.




ORDER

An evaluation in excess of 10 percent for right knee 
arthritis is denied.

An evaluation in excess of 10 percent for right knee 
instability is denied.

An evaluation in excess of 10 percent for left knee arthritis 
is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


